MORRIS, Judge.
Plaintiff has moved that defendants’ appeal be dismissed for failure to comply with the rules of this Court. Plaintiff’s position is well taken. Defendants have apparently failed to read Rule 19, Rules of Practice in the Court of Appeals of North Carolina. No document included in the record shows a filing date. The record contains the proceedings in this order: evidence, order extending time to docket and time to serve case, complaint, answer, restraining order, order continuing restraining order, judgment, assignments of error, charge of the court, acceptance of service, and agreement of counsel. We refer appellants to State v. Harris, 10 N.C. App. 553, 180 S.E. 2d 29 (1971). The purported assignments of error, which appear before the charge of the court, do not refer to the exception or exceptions upon which they are based. Additionally, although defendants were granted the maximum time allowed for docketing the record on appeal, they failed to docket the record within the time allowed. Rule 5, Rules of Practice in the Court of Appeals of North Carolina. For failure to comply with the Rules of this Court, the appeal is dismissed.
We have, nevertheless, carefully considered the record and defendants’ purported assignments of error. No prejudicial error appears.
Appeal dismissed.
Chief Judge Mallard and Judge Parker concur.